                      IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
HAPCO                                 :
2101 Chestnut Street                  :
Suite 1615                            :
Philadelphia, PA 19103,               :    20-03300-CMR
                                      :
                     Plaintiff,       :
                                      :
       v.                             :
                                      :
CITY OF PHILADELPHIA                  :
c/o Law Department                    :
1515 Arch Street                      :
Philadelphia, PA 19102                :
                                      :
       and                            :
                                      :
                                      :
THE HONORABLE JAMES KENNEY :
City Hall                             :
Office 215                            :
Philadelphia, PA 19107,               :
                                      :
               Defendants.            :
___________________________________ :


     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF HAPCO’S MOTION
                 FOR A PRELIMINARY INJUNCTION

       Plaintiff, HAPCO (“HAPCO”), on behalf of its members, (hereinafter, HAPCO and its

members referred to as “Plaintiffs”), by and through their undersigned counsel, hereby submit this

Memorandum of Law In Support of their Motion For A Preliminary Injunction (“the Motion”).

       As set forth in the accompanying First Amended Verified Complaint and the Declaration

of Victor Pinckney, Vice President of HAPCO, as well as further herein, Defendants’ City of

Philadelphia and The Honorable James Kenney (collectively, “Defendants’”) implementation and
enforcement of the Emergency Housing Protection Act (“the Act”) violates the rights guaranteed

to Plaintiffs under the United States and Pennsylvania Constitutions and is preempted by the

Pennsylvania Landlord and Tenant Act of 1951 (the “Landlord-Tenant Act”). Accordingly,

Plaintiffs respectfully request that this Court issue an order enjoining the implementation and

enforcement of the Act.

I.     INTRODUCTION

       HAPCO, a 501(c)(4) corporation, is “Philadelphia's largest association of residential

investment and rental property owners and managers.” See https://hapcoassoc.com/.        HAPCO is

made up of nearly 1,900 members that own or manage more than 10,000 residential and

commercial properties in Philadelphia, Pennsylvania, and many of their tenants have suffered

“COVID-19 Financial Hardships” as defined in the Act. See Declaration of Victor Pinckney (the

“Pinckney Declaration”), attached hereto as Exhibit 1 at ¶¶ 3-4, 19. HAPCO advocates “for fair

and reasonable private property rights, through equitable tenant-landlord legislation, mediation,

education, and professional management practices.”         See https://hapcoassoc.com/; see also

Pinckney Declaration at ¶ 5. According to its Mission Statement, “HAPCO Philadelphia is

dedicated to the preservation, expansion and improvement of low to moderate income rental

housing, along with market rate rental and investment properties. HAPCO is also devoted to

reversing the spread of blight in the City of Philadelphia.” See https://hapcoassoc.com/about-us/;

see also Pinckney Declaration at ¶ 6. In furtherance of its advocacy for fair and reasonable private

property rights and equitable tenant-landlord legislation, HAPCO brings this action against

Defendants arising out of their passage, implementation and enforcement of the Act.




                                                 2
       On June 18, 2020, City Council passed five (5) bills that constitute the Act, and on July 1,

2020, Mayor Kenney signed them into law. See Pinckney Declaration at ¶¶ 7-8. Defendants

passed the Act in a purported effort to address concerns from small business and residential tenants

in Philadelphia arising from the COVID-19 pandemic. However, the Act places all of the financial

burden for a perceived rental crisis in Philadelphia on the City’s landlords. HAPCO members are

certain to receive “Certification[s] of Hardship” from their tenants that allow them to reside rent-

free in the landlords’ property for the length of the COVID-19 Emergency Period, and in some

cases, through May 31, 2021 without paying penalty or interest. The Act unquestionably will be

enforced against any HAPCO member who initiates eviction proceedings against a defaulting

tenant during the COVID-19 Emergency Period, and in some cases through May 31, 2021, even

though many tenants have been in default since before the onset of the pandemic. As of this filing,

many of Plaintiffs’ tenants have defaulted under their lease agreements because they have suffered

a “COVID-19 financial hardship” under the Act. See Pinckney Declaration at ¶ 19. Despite the

default, some of which occurred immediately after the onset of COVID-19 in March 2020,

Plaintiffs are barred from repossessing its property, except under certain limited conditions. The

end result is legislation that violates the United States and Pennsylvania Constitutions in profound

ways (as explained below) and is preempted by the Landlord-Tenant Act.

       Enforcement of the Act presents a realistic danger of actual injury to HAPCO members,

who will be barred from taking any steps in furtherance of repossessing their property until May

31, 2021, unless a tenant neglects to enter a hardship agreement (an unlikely scenario because

landlords are required under the Act to notify tenants of this right) or enters a hardship agreement

and then continues to default on rent. Accordingly, Plaintiffs bring this action pursuant to 42

U.S.C. § 1983 (for violations of the United States Constitution) and the Pennsylvania



                                                 3
Declaratory Judgment Act (for violations of the Pennsylvania Constitution and for the

preemption of the Act).

II.     FACTUAL BACKGROUND

        The COVID-19 pandemic has wrought serious and unprecedented health and economic

damage throughout the United States. It has resulted in the loss of more than 100,000 American

lives and changed, almost overnight, the way in which we live. Much work will need be done by

the public and private sectors in the coming days, weeks, months and years to recover from this

disaster.

        In response to the outbreak, Pennsylvania Governor Tom Wolf issued a declaration of

emergency on March 6, 2020. In addition, Governor Wolf issued an Executive Order on March

7, 2020 that suspended all evictions and foreclosures in the Commonwealth until July 10, 2020.

The Pennsylvania Supreme Court, which has authority over the courts of the Commonwealth,

previously closed court eviction proceedings until May 11, 2020. On March 22, 2020, Governor

Wolf amended his Executive Order by specifying that it applied only to evictions and foreclosures

due to a failure to pay rent or because a tenant has overstayed their lease. On March 22, 2020,

Mayor Kenney issued a Stay-at-Home Order for the City of Philadelphia, effective beginning on

March 23, 2020. On July 9, 2010, one day before Governor Wolf’s March 22, 2020 Executive

Order was set to expire, Governor Wolf again amended the Executive Order, which purports to

prohibit evictions up to and including August 31, 2020.

        Against this backdrop, and with the Executive Order allowing evictions to proceed after

August 31, 2020, Defendants passed the Act in a purported effort to assist Philadelphia renters




                                               4
who are facing eviction for failing to pay rent as a result of the COVID-19 pandemic. 1 The Act’s

five Bills amend Chapter 9-800 of the Philadelphia Code, which governs landlord and tenants in

the City. See Pinckney Declaration at ¶ 9. Each of the Bills contain the same legislative findings,

including the following that relate not to the COVID-19 pandemic, but to Philadelphia’s historical

problems facing renters:

        Philadelphia is also one of the poorest cities in America, where 24.5% or 377,116
        Philadelphia residents, live in poverty.

        Philadelphia has a high population of renters. The number of renters in Philadelphia has
        rapidly increased in recent years, growing from 40.7% in 2000 to almost half of the
        population today.

        Before the pandemic, Philadelphia had the 4th highest eviction rate among large cities,
        with 1 out of every 14 renters facing eviction each year.

        More than 300,000 of Philadelphia’s renters struggled to afford rent before the COVID-
        19 pandemic. In 2017, 53.4% of Philadelphia renters were cost-burdened, meaning they
        paid more than 30% of their income on rent, and 31% of Philadelphia renters were
        severely cost-burdened, meaning they spent more than 50% of their income on rent.

        To address the city’s affordable housing crisis, Philadelphia City Council established a
        Tenant Legal Defense Fund in 2017, an anti-eviction task force in 2017, and right to
        counsel in 2019 to address evictions.

Exhibits A-E at ¶¶ 9-13.2

          The Bills go on to speculate that the “number of Philadelphians struggling to pay rent

has undoubtedly increased since the onset of the COVID-19 pandemic … and over 120,000

Philadelphians have filed for unemployment since March 2020, exacerbating already-existing

financial burdens.” Id. at ¶ 14. Thus, Philadelphia City Council, in passing the Act, surmised



1
 On July 13, 2020, the Philadelphia Municipal Court Civil Division announced its phased reopening with President
Judge Administrative Order No. 48 of 2020, which directs landlords to review the Act before initiating eviction
proceedings.
2
 References to Exhibits A-E in this memorandum are the Exhibits to Plaintiffs’ First Amended Verified Complaint,
filed concurrently herewith.


                                                        5
that Philadelphia renters will struggle to pay rent in the future due to the COVID-19 pandemic. 3

Id. at ¶ 14.

         The Bills further note that once the Executive Order is lifted, “there is an estimated backlog

of 5,000 eviction cases in Philadelphia Municipal Court.” Id. at ¶ 15. Significantly, those evictions

may not proceed during the COVID-19 emergency period (see fn. 5 infra.) even though they were

instituted before the COVID-19 emergency period. That is, the reasons for those evictions have

absolutely nothing to do with anything related to COVID-19.4 The legislative findings conclude

by noting that, the “COVID-19 pandemic’s negative impact on the lives and incomes of

Philadelphians, and City revenues, has exacerbated the pre-existing housing crisis and created a

housing emergency in the City of Philadelphia. The measures identified [in the Act] are necessary

to ensure residents are able to remain in their homes, and small businesses are able to stay in

business.” Id. at ¶ 20 (emphasis added).

         Plaintiffs do not dispute the significant impact the COVID-19 pandemic has had, and will

continue to have, on the economy, including the ability of residential and small business tenants

to pay rent. See Pinckney Declaration at ¶ 10. However, the manner in which Defendants have

sought to address these real issues violates Plaintiffs’ rights, and foists upon Philadelphia’s

landlords all of the financial burden related to Philadelphia renters. Id. Specifically, the Act



3
  The Act’s findings regarding the financial impact renters will face as a result of COVID-19 is purely speculative.
For example, if any of the “over 120,000 Philadelphians” who filed for unemployment earned less than $60,000 a
year, they could be making more money now through unemployment compensation and the CARES Act supplement
for unemployment. Yet those tenants could claim a COVID-19 financial hardship and decide not to pay rent without
a landlord ever knowing that the tenant was making more money than before the COVID-19 pandemic. Moreover,
the Act’s findings do not account for medical professionals, emergency workers and the like who are making more
money in overtime now due to the urgent need for their services.
4
  Given the improper cessation of evictions under the Act, an additional backlog of eviction cases will result that
will have a disastrous impact on a landlords’ ability to seek repossession of their properties. Indeed, it is not a
stretch to believe landlords will have to wait more than a year just to have an eviction proceeding come before a
judge.


                                                          6
amends Chapter 9-800 of the Philadelphia Code to provide the following “COVID-19 Emergency

Housing Protections”:

         a.       the creation of an Eviction Diversion Program for residential tenants that requires

a “conciliation conference between landlord and tenant that has experienced a COVID-19 financial

hardship to mediate an agreement for asserted residential lease violations.”5 Exhibit A, Bill 200294

at 2(a)(i). A landlord is prohibited from taking “steps in furtherance of recovering possession of a

residential property occupied by a tenant who suffered a COVID-19 financial hardship other than

providing a notice required under this [section] without first participating in a conciliation

conference ….”6 Id. at 2(b). The requirement to participate in the Eviction Diversion Program,

notwithstanding that it is not contained in any lease agreement between landlord and tenant, is an

obligation that is being compelled by Defendants. The Act provides no way for landlords to

challenge whether a tenant has, in fact, suffered a COVID-19 financial hardship, thus depriving

landlords of any way to confirm whether a tenant has a true hardship or not.7 Instead, HAPCO

members are simply forced to accept as true that their tenants have been financially impacted by

COVID-19 without verifying the nature or extent of their hardship.




5
  The Act defines “COVID-19 financial hardship” as a “tenant’s or tenant’s household member’s loss of income due
to any one or more” of several criteria. Exhibit A, Bill 200294 at (1)(c)(i)-(x). Significantly, the “loss of income”
for residential tenants is provided through a “Certification of Hardship” without the need for any supporting
documentation to demonstrate an actual “loss of income.” Id. at (1)(a). There is also no procedure for a landlord to
contest the certificate of hardship.
6
 Two exceptions apply to this requirement: (1) the eviction is “necessary to cease or prevent an imminent threat of
harm by the person being evicted”; or (2) a date for the conciliation conference cannot be provided within thirty
days of the landlord’s initial request – but the landlord must still participate in a conciliation conference when it
becomes available (if prior to an eviction judgment being issued). Exhibit A, Bill 200294 at 2(b)(i)-(ii).
7
  While the Act is silent on how City Council came up with its legislative findings on the supposed impact of
COVID-19 on renters, the Act provides absolutely no way for landlords to challenge a tenant’s claim of financial
hardship. To the contrary, a tenant can claim anything they want and the landlord is forced to accept the
representation. Thus, the Act requires landlords to take City Council’s findings and renters’ hardship claims on good
faith.


                                                          7
         b.       making it unlawful during the COVID-19 emergency period (i.e., until August 31,

2020)8 to evict a residential tenant in Philadelphia except to “prevent an imminent threat of harm

by the person being evicted, including physical harm or harassment ….” Exhibit B, Bill 200295

at (2)(*Residential Eviction Relief). Under this provision, “it shall be unlawful for a landlord to

take any steps in furtherance of recovering possession of a residential premises rented by a tenant

on any other basis” even based upon a preexisting lease between landlord and tenant. Id.

HAPCO members have been forced to allow defaulting tenants to remain in their properties rent

free since March 2020.

         c.       making it unlawful during the COVID-19 emergency period (i.e., until August 31,

2020) to evict a small business tenant9 that provides a “certification of hardship”10 except to

“prevent an imminent threat of harm by the person being evicted, including physical harm or

harassment ….” Id. at (*Commercial Eviction Relief). Under this provision, “it shall be unlawful

for a landlord to take any steps in furtherance of recovering possession of a commercial premises

rented by such small business on any other basis” even based upon a preexisting lease between

landlord and tenant. Id. The Act provides no way for landlords to challenge whether a small

business tenant has, in fact, suffered a financial hardship, thus depriving landlords of any way to

confirm whether a tenant has a true hardship or not.



8
 The Act defines the “COVID-19 emergency period” as beginning on the date the Act becomes law and ending on
August 31, 2020. See, e.g., Exhibit B, Bill 200295 at (1)(b). It also includes the retroactive period, i.e., back to
March 1, 2020, which is ten days prior to the World Health Organization declaring COVID-19 a pandemic and five
days prior to Governor Wolf’s declaration of a state of emergency related to COVID-19.
9
 The Act defines “small business” as one that employs fewer than 100 total employees whether within the City of
Philadelphia or elsewhere. Exhibit B, Bill 200295 at (1)(f).
10
  The Act defines “small business financial hardship” as a small business’s “documented loss of income” due to one
or more of several consequences of the COVID-19 epidemic. Exhibit B, Bill 200295 at (1)(g). However, the Act
does not define or explain how to document a loss of income. There is also no procedure for a landlord to contest
the certificate of hardship.


                                                         8
        d.       making it unlawful from the “retroactive emergency period” (i.e., March 1, 2020)11

until nine months after the COVID-19 emergency period (i.e., until May 31, 2021) for “any

landlord to charge or accept the payment of late fees, interest on back rent, or similar charges as

the result of delinquent payment of rent with respect to a residential premises” where a residential

tenant claims a COVID-19 financial hardship. Exhibit C, Bill 200302 at *(a)(Temporary Waiver

of Certain Fees). This prohibition applies notwithstanding lease terms to the contrary – indeed,

any such lease terms “shall be void and non-enforceable” pursuant to the Act.                   Id. HAPCO

members have leases that contain provisions for late fees interest, but the Act prohibits them from

enforcing those provisions. See Pinckney Declaration, ¶ 15. HAPCO members are thus barred

from being compensated for the full value of the financial loss they incurred not only during the

COVID-19 emergency period, but for nine-months afterward.

        e.       forcing landlords to enter into “hardship repayment agreements” with any

residential tenant that has suffered a COVID-19 financial hardship (fn. 4, supra.) during the

“retroactive emergency period” (i.e., March 1, 2020) and has failed to pay rent at any point during

the COVID-19 emergency period (i.e., until August 31, 2020) upon the provision by the tenant of

a certification of hardship and, at a minimum, a certification of a loss of income or increased

expenses. Exhibit E, Bill 200305 at *(a)(i)-(ii). Notwithstanding any lease entered into prior to

the Act, the “hardship repayment agreement” requires landlords to allow residential tenants until

May 31, 2021 to pay – interest free and without any penalty – any past due rent. Id. at (b)(i)-(iii).

        f.       making it unlawful until nine months after the COVID-19 emergency period (i.e.,

until May 31, 2021) for a “landlord to take any steps in furtherance of recovering possession of a



11
 The Act defines the “retroactive emergency period” as the “period beginning on March 1, 2020” even though
Governor Wolf did not issue an emergency declaration until March 6, 2020.


                                                      9
residential premises occupied by a tenant or a guest of a tenant, on any basis other than a legal

basis for eviction.”12 Id. at (e). That is, a landlord may not seek to take possession of property

until May 31, 2021 other than to prevent an imminent threat of harm by the person being evicted,

including physical harm or harassment, or in certain limited circumstances where a tenant, despite

additional notice from a landlord, continues to be unable to meet its rent obligations, even after the

COVID-19 emergency period has ended.13

         HAPCO members are directly impacted by the Act. For example, HAPCO member Victor

Pinckney manages properties for other HAPCO members where at least one tenant has failed to

pay rent since before and through the COVID-19 emergency period. Pinckney Declaration ¶ 22.

An eviction hearing for that tenant was scheduled for July 17, 2020, but the Act prohibits him from

evicting the breaching tenant. Id. In addition, Mr. Pinckney owns properties where at least one

tenant has failed to pay rent as required under the lease during the COVID-19 emergency period

due to a COVID-19 financial hardship. Id. at ¶ 23. Although he has not yet received a certification

of hardship from that tenant, he expects that one will be received to prevent an eviction. Id. Other

HAPCO members are in the same position as Mr. Pinckney. Id.




12
   The conditional “legal bas[es]” for eviction place the onus on landlords to first notify tenants of their ability to
enter a “hardship repayment agreement” if tenants have not already exercised that unconditional right. See Exhibit
E, bill 200305(d)(i). If a landlord notifies a tenant of their right to enter a “hardship repayment agreement,” and the
tenant neglects to enter one within 30-days of receiving notice, a landlord may only evict a tenant if the tenant fails
to “pay the ongoing monthly rate of rent as it is normally due after the end of the COVID-19 emergency period.” Id.
at (d)(i)-(ii). If a tenant has previously entered a hardship repayment agreement, a landlord may only evict a tenant if
the tenant continues in their failure to pay their monthly rent, or if they are “in arrears in amount equal to four or
more monthly payments required under clause (b)(ii)(2) of paragraph (b).” Id. (d)(iii) (emphasis added). In either
case, the landlord cannot charge interest or late fees during the nine-month period following the end of the COVID-
19 emergency period. Id. at (b)(i)-(iii).
13
   This provision appears to conflict with Bill 200295 (Exhibit A), which allows for evictions following the
COVID-19 emergency period (i.e., after August 31, 2020). Bill 200305 is unclear as to whether the nine-month
extension for evictions is based on a tenant entering into a hardship repayment agreement, which represents another
failing of the Act.


                                                          10
        Upon receiving a certification of hardship, tenants can remain in the property rent free.

Landlords, like Mr. Pinkney and other HAPCO members, cannot obtain late fees or interest even

where permitted by lease agreements, and they are compelled to enter into hardship repayment

agreements with their tenants. The impact and injury on HAPCO members and other landlords

cannot be disputed. Indeed, the Motion to Intervene filed by Tenant Union Representative

Network and Philadelphia Unemployment Project demonstrates that the harm to HAPCO members

and other landlords is not speculative – the reason they sought to intervene is to prevent Plaintiffs

from obtaining the relief they seek, which would result in the admitted eviction of their members

who are suffering from claimed COVID-19 financial hardships. See, e.g., Memorandum in

Support of Motion to Intervene at p. 2 (“TURN and PUP seeks to intervene … because of the very

real risk that a victory by the Plaintiffs will result in the disruptive displacement and homelessness

of countless low-income Philadelphians and people of color in the midst of a pandemic ….”)

        Plaintiffs, as well as other landlords throughout the City, are still required to pay their

mortgages, property taxes, and other expenses related to their leased properties. Plaintiffs rely

upon rental payments to satisfy these obligations. See Pinckney Declaration at ¶ 11. There is no

similar COVID-19 financial hardship provision in the Act for landlords to obviate the requirement

to pay their lenders or their City tax bills. Id. Nor is there any Diversion Program or hardship

repayment agreements available to landlords who find themselves in financial difficulty because

the Act allows their tenants not to pay rent when it is due. 14 A landlord’s recourse when a tenant


14
  What is more, the Act is not the sole form of relief extended to Philadelphia tenants. “FAQs for Phase 2”,
COVID-19 Emergency Rental Assistance Program, https://phlrentassist.org/faqs-for-phase-2/ (last visited July 14,
2020). In early May 2020, the City of Philadelphia launched the Emergency Rental Assistance Program (the
“ERAP”), which provides additional financial assistance to tenants. “Phase 2 of Rental Assistance for Tenants
Affected by COVID-19”, City of Philadelphia, https://www.phila.gov/2020-06-29-phase-2-of-rental-assistance-for-
tenants-affected-by-covid-19/ (last visited July 14, 2020). The ERAP is funded by the Federal CARES Act, and is
distributed to Philadelphia residents by the Pennsylvania Housing Finance Agency. Id. Philadelphia’s share of the
ERAP is $28.45 million, and allows tenants to collect $750 month as rental assistance payable directly to their
landlord. Id. But in exchange for the $750 per month, the landlord must: 1) release the tenant from any back rent

                                                       11
fails to pay rent during a lease term or holds over after the expiration of that lease, is to seek

possession of their property from the courts. Defendants now prohibit that – for up to almost a

year. 15 See Pinckney Declaration at ¶ 18.

         Most residential leases entered into by HAPCO members are for a period of one year. Id.

The Act essentially allows those leases to be extended by prohibiting the eviction of tenants who

holdover, not only during the COVID-19 emergency period, but for an additional nine-months

thereafter, so long as certain conditions are met, notwithstanding that the owners of the property

never agreed to such an extension. See Exhibit A, Bill 200294 at 2; Exhibit B, Bill 200295 at (2);

Exhibit E, Bill 200305 at *(e); see also Pinckney Declaration at ¶ 18. Plaintiffs currently have

tenants who are in default under their lease agreements for, among other reasons, failure to pay

rent or holding over following the term of their lease, and they desire to obtain possession of their

property immediately. Pinckney Declaration at ¶ 19. However, they would not be able to do that

until at least August 31, 2020—and possibly until May 31, 2021—under the Act.                                        Id.

Notwithstanding the expressed purported positive intentions of Defendants under the current

circumstances, “individual rights secured by the Constitution do not disappear during a public

health crisis.” In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020). The fundamental and unalienable

rights impacted by the Act are, by their very nature, essential. Defendants’ actions in passing and

enforcing the Act will violate those essential rights.

         Plaintiffs wish to protect their properties and their rights therein, while at the same time

providing a reasonable opportunity for their tenants to maintain their tenancies. To do so, landlords


owed; 2) waive the right to collect the tenant’s rent and late fees for the months assistance is being applied; and 3)
agree not to evict the tenant for 60-days following receipt of the last assistance payment. Id.
15
   Landlords depend upon rental payments to meet their obligations, including those to lenders, for property taxes
and for maintenance of the property. Without rental payments – even for a short period of time – owning a property
is commercially impracticable.


                                                          12
should not be compelled to enter into contractual agreements mandated by Defendants, give up

rights they negotiated in preexisting leases, or surrender their rights to seek redress in a court of

law as expressly provided by the Landlord-Tenant Act. Without immediate and permanent relief

from the Act by this Court, Plaintiffs will suffer immediate and irreparable injuries when the Act

is enforced against them. See Pinckney Declaration at ¶ 20.

III.   LEGAL ARGUMENT

       A.      Legal Standard

       A district court properly grants a preliminary injunction where the plaintiff establishes: (1)

a likelihood of success on the merits; (2) it will suffer irreparable harm if the injunction is denied;

(3) granting relief will not result in even greater harm to the non-moving party; and (4) the public

interest favors such relief. Miller v. Mitchell, 598 F.3d 139, 147 (3d Cir. 2010) (citing Child

Evangelism Fellowship of New Jersey Inc. v. Stafford Twp. Sch. Dist., 386 F.3d 514, 524 (3d Cir.

2004)). Because Plaintiffs satisfy each of the four factors above, the Court should grant their

motion for a preliminary injunction.

       B.      Plaintiffs Are Likely To Succeed On The Merits.

       For the court to issue an injunction, a movant need not prove its entire case. Rather, the

movant on a preliminary injunction “need only prove a prima facie case, not a certainty that he or

she will win.” Highmark, Inc. v. UPMC Health Plan, Inc., 276 F.3d 160, 173 (3d Cir. 2001)

(citation omitted) (emphasis added). The Third Circuit requires only a “reasonable likelihood” of

success on the merits. Saudi Basic Indus. Corp. v. Exxon Corp., 364 F.3d 106, 112 (3d Cir. 2004)

(citing Allegheny Energy, Inc. v. DQE, Inc., 171 F.2d 153, 158 (3d Cir. 1999)).

       The First Amended Complaint asserts seven causes of action: Count I – 42 U.S.C. § 1983

for violation of Article I, Section 10 of the United States Constitution (the “Federal Contracts

Clause”); Count II – declaratory judgment for violation of Article I, Section 17 of the

                                                  13
Pennsylvania Constitution (the “PA Contracts Clause”); Count III – 42 U.S.C. § 1983 for

violation of the Fifth Amendment, made applicable to Defendants through the Fourteenth

Amendment (the “Federal Takings Clause”); Count IV – declaratory judgment for violation of

Article I, Section 10 of the Pennsylvania Constitution (the “PA Takings Clause”); Count V –

declaratory judgment that the Act is preempted by the Landlord-Tenant Act; Count VI – 42 U.S.C.

§ 1983 for violation of Plaintiffs’ due process rights as guaranteed by the Fourteenth Amendment

to the United States Constitution; and Count VII – declaratory judgment for violation of Plaintiffs’

due process rights as guaranteed by Article I, Section 1 of the Pennsylvania Constitution.

       Here, Plaintiffs can make out a prima facie case for all seven claims, even though they only

have to show that they are reasonably likely to succeed on any one of their claims to obtain

injunctive relief. Air Products and Chem., Inc. v. Inter-Chemical LTD, 2003 WL 22917491, *9

(E.D. Pa. Dec. 2, 2003).

               1.      The Act Constitutes a Violation of the
                       Federal and PA Contracts Clauses.

       Plaintiffs have a reasonable likelihood of success in proving that the Act constitutes a

violation of the Federal and Pennsylvania Contracts Clauses because it is an “ex post facto

law…impairing the obligation of contracts.” Assoc. of Settlement Companies v. Dept. of Banking,

977 A.2d 1257 (Pa. Cmwlth. 2009) (citing Pa. Const. art. I., § 17).

       “The contracts clauses of the United States and Pennsylvania Constitutions protect

contracts freely arrived at by the parties to them from subsequent legislative impairment or

abridgement.” First Nat. Bank of Pa. v. Flanagan, 528 A.2d 134, 137 (Pa. 1987). “Any law which

enlarges, abridges, or in any manner changes the intention of the parties as evidenced by their

contract, imposing conditions not expressed therein or dispensing with the performance of those

which are a part of it, impairs its obligation, whether the law affects the validity, construction,


                                                14
duration, or enforcement of the contract…the amount of impairment of the substantive obligation

of a contract is immaterial. Any deviation from its terms, however slight, falls within the meaning

of the Constitution.” Id. (citing Beaver Cty. Building and Loan Ass’n. v. Winnowich, 187 A.2d

481, 485-86 (Pa. 1936)). “A later law cannot abridge rights under a prior contract. The only

substantive laws in effect when the parties enter into a contract are implicitly incorporated into it.”

Id. (citing DePaul v. Kauffman, 272 A.2d 500, 506 (Pa. 1971); Beaver, 187 A.2d at 484).

       In determining whether a statute unconstitutionally impairs the obligation of contracts,

courts examine three elements: “(1) whether there is a contractual relationship; (2) whether a

change in law impairs that contractual relationship; and (3) whether the impairment is substantial.”

Transport Workers Union of Amer., Local 290 v. SEPTA, 145 F.3d 619, 621 (3d Cir. 1998)

(quoting General Motors Corp. v. Romein, 503 U.S. 181, 186 (1992)); Assoc. of Settlement

Companies v. Dept. of Banking, 977 A.2d 1257 (Pa. Cmwlth. 2009) (quoting General Motors,

supra); see also Com v. Ritz, 153 A.3d 336, 346 (Pa. Super. 2016) (explaining that the test for

unconstitutional impairment of contract is the same under both Constitutions).

       Where a government regulation substantially impairs a contract, the state, in justification,

must have a significant and legitimate public purpose behind the regulation, “such as the

remedying of a broad and general social or economic problem.” Id. Once a legitimate public

purpose has been identified, the court must evaluate if the adjustment of the rights and

responsibilities of contracting parties is based upon reasonable conditions and is of a character

appropriate to the public purpose justifying the legislation’s adoption. Id.

       As to the first element, “substantial impairment,” courts consider whether “legitimate

expectations [of the parties] have been thwarted,” and if the law “prevents the party from

safeguarding or reinstating his rights.” Allied Structural Steel v. Spannaus, 438 U.S. 234 (1978);



                                                  15
Sveen v. Melin, 138 S.Ct. 1815, 1821-22 (2018); United Steel Paper and Forestry Rubber

Manufacturing Allied Industrial and Service Workers Int’l. Union AFL-CIO-CLC v. Gov’t. of the

Virgin Islands, 842 F.3d 201, 210 (3d Cir. 2016). While “minimal alteration of contractual

obligations may end the inquiry at its first stage, [s]evere impairment…will push the inquiry to a

careful examination of the nature and purpose of the state legislation.” Spannaus, 438 U.S. at 245.

The “high value” placed upon the protection of private negotiation is evidenced in both the Federal

and PA Contracts Clauses, which not only “enables individuals to order their personal and business

affairs according to their particular needs,” but also allows the parties to rely upon their contractual

arrangements. Id.

       After demonstrating substantial impairment, the court must evaluate if the government

“had a significant and legitimate public purpose” in enacting the statute implicating private

contracts. United Steel Paper, 842 F.3d at 211; Assoc. of Settlement Companies, 977 A.2d at 1278-

79 (quoting Energy Reserves Group v. Kansas Power & Light Co., 459 U.S. 400, 410 (1983)). “A

legitimate public purpose is one aimed at remedying a broad and general social or economic

problem; it need not be addressed to an emergency or temporary situation.” Id. (citing Energy

Reserves Grp., Inc. v. Kan. Power & Light Co., 459 U.S. 400, 411-13 (1983)).

       Finally, even if a legitimate public purpose exists, the impairment must be both reasonable

and necessary “to meet the purpose advanced by the Government in justification.” Id. For the

impairment to be “reasonable,” it must be appropriately tailored to the emergency or societal

concern at hand, and limited to the duration of the emergency. Spannaus, 438 U.S. at 250 (citing

Home Building Loan Ass’n. v. Blaisdell, 290 U.S. 398 (1934)); see United States Trust Co. v. New

Jersey, 431 U.S. 1, 31 (1977).




                                                  16
        The Third Circuit analyzed a claim brought pursuant to the Federal Contracts Clause in

United Steel Paper, supra. In that case, several unions and other collective bargaining groups sued

the Virgin Islands alleging that the Virgin Islands Economic Stability Act (“VIESA”), which

reduced the salaries of government workers by 8%, constituted an impermissible impairment of

collective bargaining agreements in violation of the Federal Contracts Clause. United Steel Paper,

842 F.3d at 205. The District Court found that although VIESA substantially impaired the

collective bargaining agreements, the impairment was justified given the state’s ongoing fiscal

crisis, and therefore did not violate the Federal Contracts Clause. Id. at 207.

        On appeal, the Third Circuit reversed.         Though it agreed that VIESA substantially

impaired plaintiffs’ collective bargaining agreements, and that the impairment was the product of

a “significant and legitimate public purpose” – namely, that the Virgin Islands “faced an immediate

fiscal problem that needed to be addressed” – it determined the ends did not justify the means. See

United Steel Paper, 842 F.3d at 211-12.          Critically, the court concluded that VIESA was

unreasonable, “which is alone sufficient to render it improper under the [Federal] Contract

Clause.” Id. at 213 (“[W]e need not decide today whether…VIESA was necessary because…we

conclude it was unreasonable.”). The court found VIESA unreasonable because the government

of the Virgin Islands knew of the economic crisis when it was negotiating the collective bargaining

agreements, and moved forward with them anyway. Id. at 214. That the financial condition

became increasingly worse did not change the “kind of problem that VIESA sought to solve.” Id.

The Third Circuit, finding “an impairment is not a reasonable one if the problem sought to be

resolved by an impairment of the contract existed at the time the contractual obligation was

incurred,” declared the statute unconstitutional and in violation of plaintiffs’ contract rights. Id. at




                                                  17
213-14 (citing United States Trust, 431 U.S. at 32 (“[T]his change in degree is not enough to render

the impairment ‘reasonable in light of changed circumstances.”)).

       Applying the test articulated in United Steel Paper, Plaintiffs have a reasonable likelihood

of success of prevailing on their claim that the Act violated the Federal and PA Contract Clauses.

First, the Act substantially impairs the lease agreements negotiated and entered into by Plaintiffs,

who own and/or manage residential and small business commercial properties throughout

Philadelphia. Plaintiffs entered lease agreements with their tenants for one underlying purpose: to

ensure prompt payment of rent for their property, and in the case of default, to ensure their ability

to repossess. The Act, however, substantially impairs both the payment terms of these lease

agreements and a landlord’s ability to evict defaulting tenants. For example:

          Bill 200302 prohibits a landlord from “charg[ing] or accept[ing] the payment of late
           fees, interest on back rent, or similar charges as the result of delinquent payment of
           rent…during the retroactive emergency period through nine months after the last day
           of the COVID-19 emergency period” notwithstanding leases that allow for such
           charges. Exhibit C, Bill 200302 (*Late Fee Waiver).

          Bill 200295 makes it unlawful to evict a residential tenant in Philadelphia during the
           COVOD-19 emergency period, except to “prevent an imminent threat of harm by the
           person being evicted, including physical harm or harassment…” Exhibit B, Bill
           200295 (*Residential Eviction Relief). Under this provision, “it shall be unlawful for
           a landlord to take any steps in furtherance of recovering possession of a residential
           premises rented by a tenant on any other basis”, even based upon a preexisting lease
           between landlord and tenant. Id.

          Bill 200305 forces landlords to enter “hardship repayment agreements” with any
           residential tenant that has suffered a COVID-19 financial hardship. Exhibit E, 200305
           (*Hardship Repayment Agreement). Despite any lease entered into before the Act, the
           “hardship repayment agreement” gives residential tenants an additional nine months –
           until May 31, 2021 – to pay past due rent, interest free and without penalty. Id. at
           (b)(i)-(iii). Existing leases do not contain such a provision; indeed, such a provision
           did not exist until mandated by the Act. Bill 200305 further prohibits landlords from
           repossessing property until May 31, 2021, other than to prevent an imminent threat of
           harm by the person being evicted, including physical harm or harassment, or in certain
           limited circumstances where a tenant, despite additional notice from a landlord,
           continues to be unable to meet their rent obligations, even after the COVID-19
           emergency period has ended. Id. at (b)(i)-(iii).

                                                 18
           Bill 200294 requires landlords to participate in an “Eviction Diversion Program” before
            seeking to reclaim possession of their properties from tenants who fail to pay rent.
            Exhibit A, 200294 at 2(a)(i). Existing leases do not contain this requirement; indeed,
            the Act created the Eviction Diversion Program and forced landlords to participate in
            it.

        Together, these provisions fundamentally upend the contractual bargains struck between

Plaintiffs, as landlords, and their tenants, by effectively relieving the tenants of their obligation to

pay rent through at least August 31, 2020, and leaving landlords without any immediately available

recourse. Under the Act, landlords must allow tenants to remain on the properties rent-free for the

duration of the COVID-19 emergency period, and can only evict tenants in certain limited

circumstances for nine-months thereafter. Moreover, during the emergency period, landlords are

barred from collecting any rent from their current tenants, and for the following nine-months

cannot collect late fees or interest on past-due rent, which precludes their ability to recoup their

total losses and to reinstate their rights. The Act further adds a term to every private lease

agreement requiring that the parties engage in mandatory mediation before a landlord can exercise

its rights to recover the real property. The Act is the quintessential “substantial” impairment,

because it thwarts any reasonable expectation Plaintiffs had in the enforcement of their lease

agreements.

        Second, the Act does not address a “general social problem” that satisfies the “significant

and legitimate interest” element of the impairment inquiry. See Spannaus, 438 U.S. at 250. While

the Act is purportedly designed to relieve financial distress suffered by small commercial and

residential tenants in Philadelphia, the “problem” at the heart of the Act is limited to a distinct and

temporary situation, COVID-19, and the resolution relates to a single group of people, renters.

Accordingly, “this law can hardly be characterized…as one enacted to protect a broad societal

interest rather than a narrow class.” Id. at 249. Even if the Act was designed to address the City’s


                                                  19
broader, ongoing poverty and purported renter distress, “a [contractual] impairment is not a

reasonable one if the problem sought to be resolved by an impairment of the contract existed at

the time the contractual obligation was incurred.” United Steel Paper, 842 F.3d at 213-14. As

demonstrated by the City’s legislative findings, Philadelphia historically has faced an affordable

housing crisis, which the City speculates will be exacerbated by COVID-19. Id. (holding a change

in the degree of a problem, rather than a change in the kind of problem before the state, was

insufficient to justify contractual impairment when the legislature was aware of the problem to

begin with).

       Third, even if the Act could be said to address a “broad societal interest,” it is neither

reasonable nor necessary to alleviate the City’s concerns. Where a law substantially impairs a

contract, the public entity bears the burden of showing that the impairment is both reasonable and

necessary. The government must use the least intrusive means to achieve its goals; it is not free to

impose a “drastic impairment when an evident and more moderate course would serve its purposes

equally well.” United Steel Paper, 842 F.3d at 212 (quoting United States Trust Co. v. New Jersey,

431 U.S. 1, 31 (1977)).

       Here, the Act arbitrarily bars Plaintiffs from recovering possession of their property for not

only the term of the COVID-19 emergency period, but also in certain circumstances after the

emergency ends, unless landlords comply with stringent notice requirements. City Council

defined the “COVID-19 emergency period” as “[t]he period beginning on the date of the ordinance

adding Section 9-809 to the Code becomes law and ending August 31, 2020,” and yet extended

certain relief to small business and residential tenants through at least May 31, 2021. Exhibit B, ¶

1(b) (emphasis added). What is more, the relief extended to tenants includes living interest and

penalty-free up to and including May 31, 2021 without fear of eviction. Indeed, landlords are



                                                20
precluded under the Late Fee Waiver from collecting any “late fees or interest on unpaid rent

during the retroactive emergency period through nine months after the last day of the COVID-19

emergency period.” Exhibit C, Bill 200302 (*Late Fee Waiver).

        Further still, there is no indication that City Council considered any more “moderate

course” to alleviate the financial hardship at hand. The City effectively seeks to condemn lease

agreements and contract rights entered into by Plaintiffs and shift the entire cost of the

condemnation onto them, rather than considering other available avenues for relief. For instance,

the City could have reduced the eviction moratorium, allowed for the gradual payment of late fees

and interest, or made direct payments to renters consistent with the federal government’s mandate

under the Coronavirus Aid, Relief, and Economic Recovery Act. The Act further fails to recognize

that by abating tenants’ rent obligations and staying evictions during the emergency period, and in

some cases, for nearly a year thereafter, Plaintiffs’ ability to comply with their financial obligations

will be at risk. The fact remains that landlords must continue to pay their mortgages and property

taxes, but the Act provides them with no “hardship repayment agreements” with their lenders, or

a parallel COVID-19 financial hardship period in which to delay meeting their financial

obligations without any interest or penalties. Defendants certainly could have provided landlords

with property tax relief for the same period that tenants received rent relief under the Act, but

instead they shouldered the entire financial burden on the City’s landlords.

        Even if there were a legitimate purpose behind the Act, which there is not, the complete

obliteration of landlords’ right to possession and tenants’ obligations to pay rent under existing

leases is not a reasonable way of achieving that purpose. The Act will be enforced against any

landlord who attempts to recover their property from a defaulting tenant until August 31, 2020 at

the earliest, but in most cases, until May 31, 2021. Because HAPCO members have tenants who



                                                  21
have defaulted before and after the COVID-19 emergency period, they are directly impacted by

the prohibition in the Act from taking any steps in furtherance of repossessing their properties. See

generally the Pinckney Declaration. Accordingly, the Act unreasonably and substantially

interferes with the existing lease agreements for Plaintiffs, infringing upon their rights under the

Contracts Clauses of the United States and Pennsylvania Constitutions. U.S. Const. art. I, § 10;

Pa. Const. art. I, § 17.

                2.         The Act Constitutes a Taking in Violation of the
                           Federal and PA Takings Clauses.

        Plaintiffs are able to show a reasonable likelihood of success on the merits for their claim

that the Act constitutes a taking in violation of the Fifth and Fourteenth Amendments of the United

States Constitution and Article 10, § 1 of the Pennsylvania Constitution.

        The Federal Takings Clause provides, in part, that private property shall not “be taken for

public use, without just compensation.” U.S. Const. amend. V. The PA Takings Clause likewise

provides that private property shall not “be taken or applied to public use, without authority of law

and without just compensation being first made or secured.” Pa. Const. art. I, § 10. The PA Takings

Clause is interpreted using the same standards and framework as applied to the Federal Takings

Clause. See Smith v. Cortes, 879 A.2d 382 (Pa. Cmwlth. 2005), aff’d, 587 Pa. 506 (2006)

(recognizing that the Pennsylvania Supreme Court has consistently relied upon decisions from the

United States Supreme Court when resolving claims under the Pennsylvania takings clause).

        The Fifth Amendment prohibition against unlawful taking of private property “is designed

to bar Government from forcing some people alone to bear public burdens which, in all fairness

and justice, should be borne by the public as a whole.” Armstrong v. U.S., 364 U.S. 40, 49 (1960).

A Fifth Amendment takings claim is particularly appropriate here, where Defendants are forcing




                                                  22
landlords alone to “bear the public burden” of the COVID-19 pandemic when, in all fairness and

justice, that burden should be borne by the public as a whole.

       Fifth Amendment takings can be either physical or regulatory; categorical (in which it

deprives the owner of all economically viable uses of their property) or non-categorical (in which

it deprives the owner of some amount of economic use of their land); and permanent or temporary.

Caquelin v. U.S., 140 Fed. Cl. 564 (2018). To establish a viable takings claim, a plaintiff must

prove two things: (1) that they had “a property interest for purposes of the Fifth Amendment” and

(2) that the government’s actions “amounted to a compensable taking of that property interest.”

Id. Partial and temporary takings are compensable just as total and permanent takings are

compensable. Palazzolo v. Rhode Island, 533 U.S. 606, 617 (2001) (in considering whether the

denial of landowner’s application to fill 18 acres of coastal wetlands and build a beach club

constituted a taking, the Court remanded for further proceedings after finding a small tract of land

exempt from regulation still had value but also stated that there could still be a taking even without

complete economic loss); Lucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992) (finding

that property owner who applied for a special beachfront development permit that was not initially

available when statute was enacted could potentially still have takings claim under the Fifth

Amendment for the period from when the statute was enacted to when the permit provision became

available because “temporary takings are as protected by the Constitution as are permanent ones,”

citing First English Evangelical Lutheran Church of Glendale v. County of Los Angeles, 482 U.S.

304 (1987)).

       Here, the Act amounts to a temporary, non-categorical regulatory taking. When analyzing

a regulatory taking, a court must determine “the extent to which the government action interferes

with the economic use of the property.” Stearns Co. v. U.S. 396 F.3d 1354, 1357 (Fed. Cir. 2005).



                                                 23
In Pennsylvania Coal v. Mahon, 260 U.S. 383 (1922), the United States Supreme Court held that

“[t]he general rule at least is that while property may be regulated to a certain extent, if regulation

goes too far it will be recognized as a taking.” 260 U.S. at 415. Here the Act goes too far.

       In Pennsylvania Coal, the claimant sold the surface rights to property but specifically

reserved the right to mine the coal thereunder. Id. at 404. Thereafter, Pennsylvania passed a statute

that prohibited the mining of coal if it could cause a house to sink or cave in unless certain

conditions were met. Id. The Court held that the Pennsylvania statute was invalid as effecting a

taking without just compensation because it made mining the coal commercially impracticable,

thereby having nearly the same effect as destroying the rights the claimants had reserved from the

owners of the surface of the land. Id. at 414.

       Courts have described the process for determining whether a regulation constitutes an

impermissible taking as essentially a case specific “ad-hoc factual inquiry.” Penn Central Transp.

Co. v. City of New York, 438 U.S. 104 (1978). In Penn Central Transp. Co. the Supreme Court

again reviewed a challenge under the takings clause of the Fifth Amendment. While ultimately

concluding that application of New York City’s Landmark Law to reject the proposed construction

of an office tower above Grand Central Terminal did not constitute a taking under the Fifth

Amendment, the Court articulated certain factors to guide the “ad-hoc factual inquiry” and help

balance several pragmatic considerations in making a regulatory taking determination. These

considerations are: (1) the economic impact of the regulation on the claimant, (2) the extent to

which the regulation interferes with investment-backed expectations, and (3) the character of the

Government action. 438 U.S. at 124.

       Applying the considerations articulated in Penn Central Transp. and many cases thereafter,

to this case, it is clear that Plaintiffs have a reasonable likelihood of prevailing on their Federal



                                                  24
and PA Takings Clause claims. First, the economic impact of the Act on landlords in the City of

Philadelphia is significant – in some cases, devastating. For some landlords, rent from residential

properties is their sole source of income. Even in cases where it is not their sole source of income,

all of the landlord’s financial obligations remain due and owing even though they have no recourse

if tenants refuse to make rental payments and have no choice but to allow non-paying tenants to

remain: mortgage payments are still due, property taxes and insurance payments are still due, and

maintenance expenses will still be incurred. Landlords will be forced to pay these obligations with

their own savings or, if that is not possible, risk losing insurance or having their property foreclosed

upon.

        The fact that the Act permits eviction of non-paying tenants as early as August 31, 2020,

and as late as May 31, 2021 is of no import to landlords who lose their property to foreclosure in

the interim. Moreover, while the Act allows landlords to theoretically recover unpaid rent, it does

so without any interest or late fees notwithstanding leases that provided for the same – thus forcing

landlords to provide interest free loans to tenants. It further forces landlords to enter into “hardship

repayment agreements” that also amount to interest free loans to unpaying tenants. Exhibit E, Bill

200305 at *(a)(i)-(ii); see also Pinckney Declaration at ¶ 14. Plaintiffs are sympathetic to the

financial impact the COVID-19 pandemic has had on many tenants, but the Act is a perfect

example of legislation that forces some people (landlords) to bear a public burden which, in

fairness and justice, should be borne by all. The Fifth Amendment is designed to remedy precisely

this type of injustice.

        Second, the Act undoubtedly interferes with investment-backed expectations of landlords

in Philadelphia. When evaluating this factor, courts will look at whether the regulatory scheme at

issue was “in place at the time of purchase [of the property].” Broadwater Farms Joint Venture v.



                                                  25
U.S., 45 Fed.Cl. 154, 156 (1999). “Where a regulatory scheme is in place at the time of purchase

… the reasonableness of the buyer’s expectations must be discounted.” Id. The Act was passed

on June 18, 2020 and signed into law on July 1, 2020. Because the Act only came into existence

days before Plaintiffs sought relief in this Court, there is no argument that they had actual or

constructive knowledge of its effect.            The Act will wreak havoc on landlords’ completely

reasonable investment backed expectations (whether those investments were made by an

individual, a small business, or a corporation) and the reasonableness of those expectations weighs

heavily in favor of a finding that the Act constitutes an impermissible taking. Broadwater Farms

Joint Venture, 45 Fed.Cl. at 156

         Third, the character of the government action likewise supports a finding that the Act

constitutes a regulatory taking. Although takings may be more readily found when the interference

with property can be “characterized as a physical invasion by the government . . . than when

interference arises from some public program adjusting the benefits and burdens of economic life

to promote the common good,” Penn Central Transp. Co., 438 U.S. at 124, the character of the

government action here does not promote the common good – to the contrary, it shifts the

“burdens” of economic hardship resulting from the COVID-19 pandemic entirely to the landlords.

         Plaintiffs, as much as anyone else, understand the desire to help those suffering financially

as a result of the COVID-19 pandemic. 16 But that same worthwhile objective could have been

achieved by other means that did not go so far as to interfere with the landlords’ economic interest

in their properties. The City, like the federal government did, could have made stimulus payments

to renters. It could have limited the time for which tenants with a hardship are allowed to remain



16
   The Act seemingly disregards the possibility that landlords may also be within the group of individuals adversely
affected by the COVID-19 pandemic.


                                                         26
in the property. It could have required tenants to pay late fees and interest to landlords over a

period of time. It could have provided property tax relief to landlords for the time in which they

were not receiving rent. It did none of these things. It could have taken steps to “balance the

benefits and burdens” of the current economic crisis but instead it shifted the entire burden of the

COVID-19 crisis onto landlords. Accordingly, the character of the government action here also

weighs in favor of finding that the Act constitutes an impermissible taking.

       Plaintiffs have demonstrated all three elements of the ad hoc test articulated in Penn

Central Transp. Co. and, therefore, have shown a likelihood of success on their claims based on

the Federal and PA Takings Clauses.

               3.      The Act Is Preempted By the Landlord-Tenant Act.

       Plaintiffs are likely to succeed on the merits of their claim that the Act is preempted by the

Landlord-Tenant Act, because the Act is irreconcilable with Pennsylvania’s regulation of landlord-

tenant relationships. A local enactment that irreconcilably conflicts with or stands as an obstacle

to the execution of the full purposes of the state is unenforceable. Hoffman Min. Co., Inc. v. ZHB

of Adams Tp., 32 A.2d 587 (Pa. 2011) (citing Council 13, Am. Fed’n of State, County & Mn.

Employees v. Rendell, 986 A.2d 63, 81-82 (Pa. 2009)); Berwick Area Landlord Ass’n v. Borough

of Berwick, 48 A.3d 524 (Pa. Cmwlth. 2012) (“[P]ursuant to the doctrine of conflict preemption,

a local ordinance…contradicts, contravenes, or is inconsistent with a state statute.”).

       While municipalities may, in the exercise of their police power, enact regulations that

advance the “purpose of the general law as may seem appropriate to the necessities of the particular

locality and which are not in themselves unreasonable,” an ordinance will be stricken if “there is

such actual, material conflict between the state and local powers that only by striking down the

local power can the power of the wider constituency be protected.” Hoffman Min. Co., Inc., 32



                                                 27
A.3d at 594-95 (citing United Tavern Owners of Phila. v. School Dist. of Phila., 272 A.2d 868,

871 (Pa. 1971); Mars Emergency Medical Services Inc., v. Tp. of Adams, 740 A.2d 193, 196 (Pa.

1999)). Any local ordinance must also be “considered in light of the objectives of the General

Assembly and the purposes of the relevant statute.” Holt’s Cigar Co., Inc. v. City of Phila., 10

A.3d 902, 907 (Pa. 2011). Accordingly, while municipalities can supplement state law, they can

only do so in a way that does not interfere with its purpose. But the Act does more than supplement

the Landlord-Tenant Act – it rewrites it.

         Compliance with both the Act and the Landlord-Tenant Act is impossible. The Act

materially minimizes landlords’ remedies in the event of tenant default, even though the

Pennsylvania Legislature unequivocally expressed in the text of the Landlord Tenant Act that it be

the sole source of rights, remedies, and procedures governing the landlord/tenant relationship:

       All other acts and parts of acts, general, local and special, inconsistent with or
       supplied by this act, are hereby repealed. It is intended that this act shall furnish a
       complete and exclusive system in itself.

68 P.S. § 250.602 (emphasis added); see also Com. v. Tobin, 828 A.2d 414, 422 n.7 (Pa. Cmwlth.

2003) (“[T]he focus of [the Landlord Tenant Act] is on the right of landlords to recover possession

and rental fees owed.”).

       To that end, the Landlord-Tenant Act provides landlords with several remedies to maintain

their property and collect rent. Critically, landlords have an absolute right to seek repossession of

their property when a tenant defaults under a lease agreement. 68 P.S. § 250.501 (“Notice to quit”

– (a) A landlord desirous of repossessing real property from a tenant…may notify, in writing, the

tenant to remove the same...upon the failure of the tenant, upon demand, to satisfy any rent

reserved and due.”).




                                                 28
       So long as a landlord complies with the notice requirements, a landlord can recover

property from a defaulting tenant and restore their ability to re-let the property and collect rent.

See id. After providing requisite notice under the Landlord-Tenant Act, a landlord may file a

complaint, after which “the justice of the peace shall issue a summons” to a defaulting tenant, who

must answer the complaint within ten days. 68 P.S. § 250.502(b) (emphasis added).

       In addition to guaranteeing landlords the ability to recover their property, the Landlord

Tenant-Act also permits landlords to “recover from a tenant rent in arrears in an action of

assumpsit.” 68 P.S. § 250.301. If a landlord sues a tenant for unpaid rent, “interest at the legal

rate on the amount of rent may be allowed if deemed equitable under the circumstances of the

particular case.” Id.

       Finally, the Landlord Tenant Act provides,

       Nothing contained in this article shall be construed as abolishing the right of any
       landlord to recover possession of any real property from a tenant by action of
       ejectment, or from instituting any amicable action of ejectment to recover
       possession of any real property by confession of judgment in accordance with the
       terms of any written contract or agreement.

Id. 68 P.S. § 250.511.

       Rather than supplementing a property owners’ rights under the Landlord-Tenant Act, the

Act abolishes their remedies altogether. Landlords, like Plaintiffs, are now prohibited from

evicting defaulting tenants through at least August 31, 2020 (and in some cases through May 30,

2021), suing for past-due rent, interest, or other penalties guaranteed under their private lease

agreements, and must engage in mandatory conciliatory conferences before pursuing relief in the

courts once the emergency is lifted.

       In contrast to landlords’ ability to recover possession from a defaulting tenant under the

Landlord-Tenant Act, the Act now makes it unlawful to evict a residential or commercial tenant



                                                29
during the COVID-19 emergency period, except to “prevent an imminent threat of harm by the

person being evicted, including physical harm or harassment.”              Exhibit B, Bill 200295

(*Residential Eviction Relief, Commercial Eviction Relief). Not only that, but landlords must first

submit to an “Eviction Diversion Program”, including a “conciliation conference…to mediate an

agreement for asserted residential lease violations,” before attempting to evict a tenant when the

emergency period ends. Exhibit A, Bill 200294 at 2(a)(i).

       In addition to limiting landlords’ eviction rights, the Act also prohibits landlords from suing

to collect past-due rent, late fees, and interest during the COVID-19 emergency period. Exhibit

C, Bill 200302 (*Temporary Waiver of Certain Fees). Landlords must also enter a “hardship

repayment agreement” with any defaulting tenant under which a tenant “shall be considered in full

compliance with any payment obligations under such tenant’s lease” – regardless of the scope and

extent of their arrears. Bill 200305 (*Mandatory Hardship Repayment Agreement for Residential

Tenants). Finally, for any tenant who enters a hardship repayment agreement, “until nine (9)

months after the last day of the COVID-19 emergency period the nonpayment of rent shall not be

a legal basis to evict a tenant,” unless a landlord faces imminent harm, or complies with stringent

notice requirements before repossessing its property. Id. (emphasis added).

       The Act wholly frustrates the purpose of the Landlord-Tenant Act. The remedies originally

afforded to landlords under the Landlord-Tenant Act are no longer available. Landlords are barred

from evicting defaulting tenants, cannot demand rent during the COVID-19 emergency period,

and once the emergency ends, are prohibited from collecting interest and late fees contracted for

in their lease agreements, which predated the Act. Many HAPCO members have provisions in

their commercial leases that allow for a confession of judgment upon a default by tenants and for

interest for late rental payments. See Pinckney Declaration at ¶¶ 15-16. Those leases predated the



                                                 30
Act. See id. The Act, however, effectively voids any confession of judgment provisions entered

into by landlords and commercial (small business) tenants.

       The terms of the Act are irreconcilable with the Landlord Tenant Act, and allow tenants to

shirk their contractual obligations without consequence. The eviction moratoria, late fee waiver,

and hardship repayment agreements are in direct conflict with the Landlord-Tenant Act, and thus

are invalid and unenforceable. The only way to remedy the conflict between the Landlord-Tenant

Act and the Act is to strike down the Act. See Hoffman Min. Co., Inc., 32 A.3d at 594-95 (citations

omitted).

               4.      The Act Violates Plaintiffs’ Rights to Due Process Under the
                       United States and Pennsylvania Constitutions.

       The substantive Due Process Clause of the Fourteenth Amendment to the United States

Constitution and Article I, Section 1 of the Pennsylvania Constitution stand as an additional

constitutional hurdle to the Act. These two foundational documents have been described as

“‘substantially equivalent’ in their protective scope.” Hospital & Healthsystem Ass’n. of Pa. v.

Com., 77 A.3d 587, 600 n.15 (Pa. 2013).

       While the Due Process Clause of the Fourteenth Amendment “speaks to the adequacy of

state procedures,” the clause “also has a substantive component.” Nicholas v. Pennsylvania State

Univ., 227 F.3d 133, 139 (3d Cir. 2000). In accordance with the substantive due process rubric,

certain governmental actions are prohibited “regardless of the fairness of the procedures to

implement them.” Alexander v. Whitman, 114 F.3d 1392, 1402 (3d Cir. 1997) (quoiting Daniels

v. Williams, 474 U.S. 327, 331 (1986)). Indeed, the federal Due Process Clause “provides

heightened protection against government interference with certain fundamental rights and liberty

interests,” including the “specific freedoms protected by the Bill of Rights” and “those

fundamental rights and liberties which are, objectively, ‘deeply rooted in this Nation’s history and


                                                31
tradition,’” such as property rights. Washington v. Glucksberg, 521 U.S. 702, 720-721 (1997)

(quoting Moore V.E. Cleveland, 431 U.S. 494, 502 (1977)).              Article I, Section 1 of the

Pennsylvania Constitution likewise guarantees persons in the Commonwealth certain inalienable

rights. Nixon v. Com., 839 A.2d 277, 286 (Pa. 2003).

       As discussed previously, “[w]hile the General Assembly may, under its police power, limit

those rights by enacting laws to protect the health, safety, and welfare,” those police powers do

not afford “unrestricted authority to accomplish whatever the public may presently desire.” Nixon,

839 A.2d at 286 (citing Gambone v. Com., 101 A.2d 634, 636-37 (Pa. 1954)); Panhandle E. Pipe

Line Co. v. St. Highway Comm’n. of Kansas, 294 U.S. 613, 622 (1935). “Courts must weigh the

rights infringed upon by the law against the interest sought to be achieved by it, and also scrutinize

the relationship between the law (the means) and that interest (the end).” Id.

       To be enforceable, a law “must not be unreasonable, unduly oppressive or patently beyond

the necessities of the case, and the means which it employs must have a real and substantial relation

to the objects sought to be attained.” Id. (citing Gambone, 101 A.2d at 637). “The rational

relationship standard of substantive due process by which legislation is judicially measured is that

the statute or regulation at issue must have had a real and substantial relationship to the object

sought to be obtained.” Khan v. State Bd. of Auctioneer Examiners, 842 A.2d 936, 946 (Pa. 2004)

(citing Nixon, 839 A.2d at 277); see also Heffner v. Murphy, 745 F.3d 56, 79 (3d Cir. 2014). As

recounted previously, the Act is “patently beyond the necessities of the case” and therefore violates

Plaintiffs’ due process rights.

       Under the Act, Plaintiffs are barred from repossessing their property for the entirety of the

COVID-19 emergency period, which runs through (at a minimum) August 31, 2020. Exhibit E,

Bill 200305 at ¶ 1(b). Moreover, despite the emergency period ending on August 31, 2020, the



                                                 32
relief extended to tenants permits them to remain in the property living interest and penalty free

up to and including May 31, 2021, without fear of eviction or other financial penalty. Exhibit C,

Bill 200302 (*Late Fee Waiver). The Act also unilaterally incorporates additional terms into

Plaintiffs’ privately negotiated lease agreements that further restrict their ability to evict delinquent

tenants. Namely, landlords have been forced into both “hardship agreements”, which are the

vehicle that allows tenants to reside late fee and interest fee free through May 31, 2021, and

Eviction Diversion Programs, which mandate landlords engage in a conciliation conference before

enforcing their rights to repossess their property.

        Again, even if there was a legitimate reason for these restrictions, the Act is by no means

“rationally related” to the City’s objective. While the Act purports to address the economic strain

resulting from COVID-19, it remedies only the struggle faced by tenants without considering what

financial impact the pandemic has and will continue to have on landlords. It is true that abating

rent obligations and staying evictions may allow tenants to fend off the financial impact of

COVID-19; but the City fails to account for the ongoing financial obligations landlords face, like

enduring mortgage payments, property taxes, and utilities. The act “robs Peter to pay Paul – it

plunders [Plaintiffs’] due process rights in its efforts to enhance public safety.” See Com v. Ritz,

153 A.2d 336, 348 (Pa. Super. 2016). Because the Act violates Plaintiffs’ due process rights, it is

unconstitutional and must be found invalid and unenforceable.

                5.      Plaintiffs Will Prevail In Their Request for Declaratory Relief.

        Under Section 7533 of the Declaratory Judgments Act, 42 Pa.C.S. § 7533, any person

whose rights or other legal relations, including contracts, are affected by a statute or municipal

ordinance, may have determined any question of construction or validity, and obtain a declaration

of rights or legal relations with respect to same. “The purpose of the Declaratory Judgment Act is



                                                   33
to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other

legal relations, and is to be liberally construed and administered.” Robinson Twp., Washington

Cty. v. Com., 83 A.3d 901, 990 (Pa. 2013). “In order to sustain an action under the Declaratory

Judgments Act, a plaintiff must demonstrate an ‘actual controversy’ indicating imminent and

inevitable litigation, and a direct, substantial and present interest.”        Unified Sportsmen of

Pennsylvania v. Pennsylvania Game Comm'n. (PGC), 950 A.2d 1120, 1132 (Pa. Cmwlth. 2008).

“Courts are empowered to exercise their discretion in determining whether to consider requests

for declaratory judgment.” Mazin v. Bureau of Prof'l & Occupational Affairs, 950 A.2d 382, 391

(Pa. Cmwlth. 2008).

        Plaintiffs have a high likelihood of success on their request for declaratory relief. There

exists an actual controversy regarding their constitutional rights and the impairment of their legal

relations as a result of the Act’s directives. The Court’s intervention is required to assess and

determine the validity of the regulation.

        C.      Plaintiffs Will Suffer Irreparable Harm In The Absence Of Injunctive Relief.

        Plaintiffs will suffer irreparable harm if the Act is allowed to go into effect and be enforced.

See Pinckney Declaration at ¶ 21. To prove irreparable harm, a moving party “must demonstrate

potential harm which cannot be redressed by a legal or an equitable remedy following a trial.”

Acierno v. New Castle Cty., 40 F.3d 645, 653 (3d Cir. 1994) (quotation omitted). “Where probable

success on the merits of a constitutional claim is shown, and such violation will continue unless

enjoined, the continuing constitutional violation can constitute irreparable harm.” GJJM

Enterprises, LLC v. City of Atlantic City, 293 F. Supp. 3d 509, 520 (D. N.J. 2017) (citing Stilp v.

Contino, 613 F.3d 405, 409 (3d Cir. 2010) (noting that First Amendment violation satisfies

irreparable injury requirement)).      Plaintiffs have alleged several significant constitutional



                                                  34
violations in the First Amended Complaint and shown a likelihood of success on the merits of

those claims.    These violations of fundamental rights guaranteed by the United States and

Pennsylvania Constitutions satisfy the requirement of showing irreparable harm.

       Finally, providing complete relief from a tenant’s obligation to pay rent if they claim a

COVID-19 financial hardship while simultaneously maintaining all financial obligations for the

landlords will also result in additional irreparable harm if properties are foreclosed upon and

landlords are saddled with the resulting effects on their livelihood and creditworthiness. Once it

goes into effect, the consequences of the Act simply cannot be undone. Accordingly, Plaintiffs

will be irreparably harmed without injunctive relief.

       D.       Greater Injury Will Result From Denial of Injunctive Relief Than From the
                Grant of Injunctive Relief.

       Greater injury will be inflicted by the denial of injunctive relief than by granting it.

Denying injunctive relief will result in the violation of fundamental rights guaranteed to Plaintiffs

by the United States and Pennsylvania Constitutions and immediate harm. Granting injunctive

relief will only restore the status quo as it existed prior to the passage of the Act until these

important issues are fully vetted by the Court.

       E.       The Public Interest Favors The Granting of Injunctive Relief.

       The public interest favors granting the injunctive relief Plaintiffs seek here. Landlords, as

much as tenants, are members of the public whose rights must be accounted for when determining

what constitutes the “public interest.” The public also has an interest in preventing societal burdens

from being unfairly allocated to one particular group of persons. The public’s confidence is

undermined when elected officials enact legislation shifting all risk – financial or otherwise – to

one particular group when less extreme alternatives exist.




                                                  35
       Moreover, public policy weighs strongly in favor of granting a preliminary injunction

because it provides an opportunity for the intentions of both the landlords and tenants to be

recognized. There is also a strong public policy in enforcing contracts so that when individuals

enter into one, they do so knowing that it is a binding agreement. Enforcing clear and unambiguous

contractual agreements is consistent with public policy. See, e.g., Borough of Ambridge Water

Auth. v. J.Z. Columbia, 328 A.2d 498, 500 (Pa. 1974) (stating, “[f]undamental in our law of

contracts is the axiom that parties may write their own contracts, and that it is the function of the

courts to interpret those contracts and to enforce them as made”).

IV.    CONCLUSION

       For all of the foregoing reasons, Plaintiffs respectfully request that the Court issue a

preliminary injunction precluding the enforcement of any provision of the Act.

                                               Respectfully submitted,



                                              /s/ Colin D. Dougherty
                                              Colin D. Dougherty, Esq. (Pa. I.D. No. 88363)
                                              Michael K. Twersky, Esq. (Pa. I.D. No. 80568)
                                              Beth L. Weisser, Esq. (Pa. I.D. No. 93591)
                                              Emma M. Kline, Esq. (Pa. I.D. No. 314027)
                                              FOX ROTHSCHILD LLP
                                              10 Sentry Parkway, Suite 200
                                              P.O. Box 3001
                                              Blue Bell, PA 19422-3001
                                              (215) 299-2000 (tel)
                                              (215) 299-2150 (fax)
                                              Email: cdougherty@foxrothschild.com
                                              Email: mtwersky@foxrothschild.com

                                              Paul Jay Cohen, Esq. (Pa. I.D. No. 38441)
                                              COHEN MARRACCINI, LLC
                                              660 Second Street Pike
                                              Southampton, PA 18966
                                              (215) 887-8100 (tel)/(215) 887-8732 (fax)
                                              Email: paul@cohenmarraccini.com


                                                 36
                Todd L. Baritz, Esq. (Pa. I.D. No. 89157)
                Kenneth L. Baritz & Associates, P.C.
                100 S. Broad Street
                Suite 1205
                Philadelphia, PA 19102
                215-557-8608 (tel)
                Email: tbaritz@baritzlaw.com


                Attorneys for Plaintiff


July 16, 2020




                  37
